UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                               Nos. 95-31278 & 96-30333
                                   Summary Calendar



UNITED STATES OF AMERICA,
                                                                       Plaintiff-Appellee.

                                           versus

DONETTA DORSETT,
                                                                      Defendant-Appellant.

                                      ********

UNITED STATES OF AMERICA,
                                                                    Plaintiff-Appellee,

                                           versus

DORAL HILLS,
                                                                    Defendant-Appellant.


                      Appeals from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 95-CR-203-L

                                     October 9, 1996

Before POLITZ, Chief Judge, DAVIS and DENNIS, Circuit Judges

PER CURIAM:*


   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
      Donetta Dorsett and Doral Hills appeal their guilty-plea convictions for

conspiracy to possess with intent to distribute cocaine hydrochloride and for

carrying a firearm in relation to the commission of a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1) & 21 U.S.C. § 846. A loaded 9mm pistol was

found on the front seat of the vehicle on the driver’s side. Dorsett contends that she

did not have knowledge of the presence of the firearm and, therefore, she cannot

be held criminally liable under § 924(c). Hills contends that the factual basis

supporting his conviction is insufficient because the transaction took place away

from the vehicle and, therefore, it cannot be said that the firearm was carried “in

relation to” a drug transaction. The parties appeal their firearm convictions in light

of the intervening decision in Bailey v. United States, 116 S. Ct. 501 (1995).

      We conclude that Bailey does not support appellants’ challenges. Based on

the authorities and analysis by the district court in its scholarly Order and Reasons

signed and entered February 9, 1996, the convictions appealed are AFFIRMED.




47.5.4.
                                          2